Name: Commission Regulation (EEC) No 1102/85 of 29 April 1985 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  technology and technical regulations;  iron, steel and other metal industries
 Date Published: nan

 No L 117/ 14 30 . 4. 85Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1102/85 of 29 April 1985 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas imports into the Community of those products originating in Yugoslavia have reached that ceiling ; whereas . the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Article 1 of Council Regulation (EEC) No 3219/84 of 6 November 1984 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (2) ; Whereas Article 1 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 1 5 of the Cooperation Agreement are subject to the annual ceiling indicated below, above which the customs duties applicable to third countries may be re-established : HAS ADOPTED THIS REGULATION : Article 1 From 3 May to 31 December 1985, the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the following products : CCT heading No Description Origin 85.23 Insulated (including enamelled or anodized), eletric wire, cable, bars, strip and the like (includ ­ ing coaxial cable), whether or not fitted with connectors : B. Other Yugoslavia (tonnes) CCT heading No Description Ceiling 85.23 Insulated (including enamelled or anodized), electric wire , cable, bars, strip and the like (includ ­ ing , coaxial cable), whether or not fitted with connectors : B. Other 1 972 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1985. For the Commission COCKFIELD Vice-President (  ) OJ No L 41 , 14. 2. 1983, p . 2. 2) OJ No L 306, 23 . 11 . 1984, p . 53 .